 In the Matter of SPENCER CARDINAL CORPORATION,EMPLOYERandUP-HOLSTERERS' INTERNATIONAL UNION OF NORTH AMERICA,LOCAL 325,AFL,PETITIONERCase No. 1,3-R-4172.-Decided July 17, 19417Pell and Pell,byMr. Wilbur F. Pell,of Shelbyville, Ind., andMr.C. C. Rhetts,of Marion, Ind., for the Employer.Joseph M. Jacobs,byMr. Jacob N. Gross,of Chicago, Ill., for thePetitioner.Mr. Oliver A. Switzer,of South Bend, Ind., for the Intervenor.Mr. Emil C. Farkas,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Wabash,Indiana, on April 8, 1947, before Robert E. Ackerberg, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.At the hearing the Intervenormoved to dismiss the petition on the ground that the unit sought is in-appropriate.The hearing officer referred this motion to the Board.For reasons stated in Section III,infra,the motion is hereby granted.Subsequent to the hearing the Intervenor requested oral argument.In view of our decison herein we find it unnecessary to pass upon theIntervenor's request.Upon.the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI: THE BUSINESS OF THE EMPLOYER'Spencer Cardinal Corporation, an Indiana corporation, is engagedin the manufacture and sale of radio cabinets and furniture at threeplants, two of which are located at Marion, Indiana, and one at Wabash,Indiana.During the year 1946, purchases of raw materials for use atIThe name of the Employer appears as amended at the hearing.74 N L. R. B, No. 98.528 SPENCER CARDINAL CORPORATION529its three plants were in excess of $50,000, of which more than 50 percentrepresented shipments from points outside the State of Indiana.Dur.--ing the same period, sales of finished products exceeded$100,000 in,value, of which more than 50 percent was shipped to points outside,the State.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United Furniture Workers of America, Local 313, herein called theIntervenor, is a labor organization affiliated with the Congress of In-dustrialOrganizations, claiming to represent employees of theEmployer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit comprised of all production and mainte-nance employees, excluding office, clerical, and sales employees andsupervisory personnel, at the Employer's Wabash, Indiana, plant. TheIntervenor urges, however, that, in view of the past bargaining historyon the basis of a multiple-plant unit including the employees at theWabash plant, the unit sought by the Petitioner is inappropriate.The Employer takes no position on the unit issue.The Employer is engaged in the manufacture and sale of radiocabinets, cocktail tables and other furniture. Its operations are dis-tributed among 3 plants, 2 of which are located in Marion, Indiana,and 1 in Wabash, Indiana. The Wabash plant, which is located about20 miles from Marion, Indiana, employs about 100 employees; theplants at Marion employ approximately 130 and 120 employees, re-spectively.The record discloses that the principal offices of the Em-ployer are located at Marion, Indiana; that over-all management,production planning and merchandise designing are all directed fromthese offices; and that, virtually all office and clerical work is performedthere.The manufacturing operations of the Employer are under the-direction of a general superintendent, who supervises all 3 plants.Each plant, however, has a superintendent who is in immediate chargeof his plant and who is directly responsible to the general superintend-ent.Hiring of new employees at the Marion plants is a function ofthe personnel office while at the Wabash plant employment- mattersare handled by its superintendent.The Wabash plant generally re-ceives its raw materials directly at that plant and ships its finishedproducts to destinations other than the Marion plants; however, when. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDorders are received or are assigned for filling to one of the plants, nodistinctions are made by the Employer between the Wabash plant andthe Marion plants.The record discloses further that, although theseis virtually no interchange of employees among its 3 plants, the Em-ployer maintains uniform personnel policies for all its employees. Inaddition, hours, working conditions and methods of pay are the samein all 3 plants, and, although the Wabash plant has its own pay roll,the money to meet this pay roll is transferred from Marion to Wabashonce a week.The Employer and the Intervenor have been in contractual relation-ship concerning these operations since 1940.On October 18 of thatyear, pursuant to a cross-check agreement, the Intervenor was desig-nated as the bargaining agent for all production and maintenanceemployees at the Employer's Marion, Indiana, plants; and on No-vember 5 of that same year, pursuant to a second cross-check agree-ment, it was designated as the bargaining representative for allproduction and maintenance employees at the Employer's Wabash,Indiana, plant.On November 14, 1940, the Employer and the Inter-venor executed separate collective bargaining agreements,one coveringthe employees at the two Marion plants and the other covering theemployees at the Wabash plant. On December 7, 1940, the Intervenornotified the Employer, by letter, that it would thereafter represent onlythe employees at the Marion plants and that Local 314,a sister local,had been chartered for the purpose of representing the employees atthe Wabash plant.On January 7, 1942, the contract covering the Marion plants wasrenewed in the name of the Intervenor, and.the contract coveringtheWabash plant was renewed in the name of Local 314.Subse-quently, on January 15, 1942, the Employer was notified of a resolu-tion, adopted by Local 314,relinquishing its representation of theWabash plant to the Intervenor,and on March 9, 1942,the Inter-venor informed the Employer that it had accepted the transfer of theWabash plant employees.An agreement effecting wage increases forthe employees at the three plants was reached by the Employer andthe Intervenor on June 25, 1942.On November 25, 1942, the Inter-venor executed a single contract for the year 1943, covering the em-ployees at all three plants.Successive renewal contracts on thisbasis were thereafter executed by the same parties in 1944, 1945, and1946.The current contract between the Employer and the Intervenorwas executed on January 1, 1947, and embraced only the employeesat the Marion plants.With respect to the exclusion of the Wabashplant employees from its coverage, the contract stated : SPENCER CARDINAL CORPORATION531The said production and maintenance employees of the Com-pany at its plant at Wabash, Indiana, are not included in thebargaining unit under the terms of this contract, for the reasonthat the Upholsterers International Union of North America,affiliated with the American Federation of Labor, has filed withthe National Labor Relations-Board a petition for certificationof representatives for said employees ... which petition is stillpending before said National Labor Relations Board .. .The contract also stated that the Intervenor did not waive its claimto have the Wabash plant employees included within the bargainingunit for the Marion plants, but was holding its claim to these employeesin abeyance pending the disposition of the petition filed by thePetitioner.2In support of its unit position, the Petitioner contends that theIntervenor has abandoned its representation of the employees at theWabash plant and that, with respect to them, it has ceased to func-. tion as a labor organization.The Petitioner argues further that theIntervenor, under the terms of its current contract with the Employerhas, "specifically and unmistakably excepted the employees of theWabash plant from the purview of its collective bargaining agree-ment . . . thereby cutting off the employees from coverage un-der that contract."With respect to the first contention it asserts that from 1943 untilSeptember 1946, union activity at the Wabash plant was virtually ata standstill; that notices of meetings were not posted and regularmeetings were not held at the Wabash plant; that Wabash employeeshad no opportunity to vote for officers of the Intervenor unless theyhappened to attend meetings at Marion; that some Wabash employeesdid not know of the existence of the Intervenor at the Wabash plant;and that many employees at that plant revoked check-off authoriza-tions which they had granted to the Intervenor.We are not unmind-ful of the fact that there is evidence tending to support some of thePetitioner's assertions.However, the record discloses countervailingfactors which show the existence of the Intervenor as a vital incumbentat the Wabash plant. Thus it indicates that, although attendance atunion meetings, admittedly, was low and interest by the Wabashplant employees in the Intervenor seemed to be lacking, some em-2The Petitioner filed its petition on November 8, 1946, requesting a unit of productionand maintenance employees at the Wabash plantOn January 7, 1947, the petition wasdismissed by the Board's Regional Office on the ground that the unit sought was inappro-priateThereafter, on January 13, 1947, the Petitioner filed a second petition requestinga production and maintenance unit at all three plants ; an amended petition was thenfiled on February 10, 1947, which requested a unit consisting of only the employees at theWabash plant, and which is the subject of this proceeding. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees at the Wabash plant, including the shop stewards and theshop chairman, did attend meetings; that in September 1946, Wabashemployees were invited to attend a special meeting at Marion; thatabout the same time the Intervenor undertook a campaign to reviveunion interest among the Wabash employees and that these effortscontinued until the early part of November 1946, at which time theIntervenor had signed up 52 members, a number representing an alltime high in membership at the Wabash plant. The evidence alsochows that negotiations between the Employer and the Intervenorresulted in wage increases and other benefits which were applicableto the Wabash employees as well as to those at Marion, and that, asrecently as November 6, 1946, the Intervenor, through its shopstewards, participated in the settlement of grievances for 5 employeesat the Wabash plant.Under these circumstances, we are unable td,conclude, as the Petitioner contends, that the Intervenor is defunctras to the employees at the Wabash plant or is otherwise incapable ofrepresenting them.3Nor do we attach any significance to the contention directed atthe exclusion of Wabash plant employees from the coverage of thecontract of January 1, 1947.We are persuaded that the provision,excluding the Wabash employees, was prompted merely by the factthat there was then pending before the Board the petition of November8^ 1946, which affected these employees, and that it should conse-quently not operate to the disadvantage of the Intervenor.The real question with which we are confronted, therefore, iswhether the employees at the Wabash plant may, in the light of the;bargaining history affecting the three plants involved herein, con-.stitute an appropriate unit separate and apart from the Employer'sMarion plants. It is our opinion that the record does not-warrantsuch a conclusion.As previously noted, the Employer and the Inter-venor have bargained collectively on the basis of a three-plant unitsince 1942, and during this period the Intervenor has functionedeffectively as such bargaining representative.Thus it has securedwage increases and other benefits which have applied uniformly toemployees at all three plants, and, through its shop stewards at eachplant, including the Wabash plant, it has processed grievances forperiod the Intervenor has extended its facilities to the employees atall three plants, and that such employees, including those at theWabash plant, have never lacked adequate and effective representa-tion by the Intervenor.And we have frequently held that where, as$Matter of Miller Meters,Inc.,71 N. L. R.B. 1331;Matter of Connnecticut CabinetCorp,72 N. L.R. B. 1016. SPENCER CARDINAL CORPORATION533here, there has been actual bargaining on the basis of a multiple-plantunit, stabilized by agreement, a unit composed only of employees inone of such plants is not appropriate for the purposes of collectivebargaining.'Under these circumstances we shall not disturb thebargaining pattern of a three-plant unit which has developed amongthe Employer's employees as the result of their contracts with theEmployer.5We conclude, therefore, that the unit sought by thePetitioner herein is inappropriate and that its petition should bedismissed.ORDERIT ISHEREBY ORDEREDthat the petition for investigation and certifica-.tion of representatives of employees of Spencer Cardinal Corporation,at itsWabash, Indiana, plant, filed by Upholsterers' InternationalUnion of North America, Local 325, AFL, be, and it hereby is, dis-missed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.4Matter of Bethlehem-Fairfield Shipyard, Incorporated,58 N. L. R B. 579;Matter ofClarksburg Paper"Company,64 N. L. R B. 1319;Matter of Marhoefer Division of KuhnerPacking Company, 73N. L. R. B. 1272.The Petitioner relies in support of its position on the Board's decision inMatter ofStandard Brands, Inc, 72 NL. R B 181. It is clear, however, that the citedcase andthe instant case are distinguishable on their facts.5Matter ofWestVcrganaa Pulp and Paper Company,53 N. L. R. B. 814.